331 S.W.3d 345 (2011)
Alexander C. THORNTON, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94300.
Missouri Court of Appeals, Eastern District, Division Five.
February 15, 2011.
Edward Scott Thompson, Public Defender, St. Louis, MO, for appellant.
Chris Koster, Attorney General, Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Alexander C. Thornton, alleging he received ineffective assistance from his plea counsel, appeals from the motion court's Findings of Fact and Conclusions of Law and Judgment denying his motion for post-conviction relief following an evidentiary hearing.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the *346 reasons for this order pursuant to Rule 84.16(b).